Citation Nr: 1209475	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  07-37 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for a low back disorder.  

4.  Entitlement to service connection for a right shoulder disorder.  

5.  Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that in pertinent part, denied the claims currently on appeal.  The claims of entitlement to service connection for a right knee disorder, a left knee disorder and a left shoulder disorder were remanded by the Board in April 2009.  

The April 2009 Board decision also denied the claims of entitlement to service connection for a right shoulder disorder and a low back disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2009, the Court granted a Joint Motion for Remand submitted by the parties and returned the Veteran's claims to the Board for further adjudication.  

These claims were subsequently remanded by the Board in May 2010 and April 2011 for further evidentiary development.  Such development has taken place, and appellate review may now proceed.  








	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran's right knee disability manifested as a result of military service.  

2.  The Veteran's left knee disability manifested as a result of military service.  

3.  The Veteran's low back disability manifested as a result of military service.  

4.  The Veteran does not suffer from a right shoulder disability that manifested during, or as a result of, active military service.  

5.  The Veteran does not suffer from a left shoulder disability that manifested during, or as a result of, active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for establishing entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  The criteria for establishing entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  The criteria for establishing entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  The criteria for establishing entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in August 2005, June 2006 and May 2009 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  While all necessary notice was not provided to the Veteran prior to the initial adjudication of his claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in January 2006, May 2009 and July 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been obtained and incorporated into the evidence of record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its April 2011 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the RO forwarded the Veteran's claims file to the July 2010 VA examiner and that an addendum was provided in May 2011.  The RO later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Right and Left Knee Disabilities

The Veteran contends that he is entitled to service connection for disabilities of the right and left knees.  Specifically, the Veteran contends that these disabilities arose as a result of numerous parachute jumps he performed during active military service.  As will be discussed below, the evidence of record in this case is at least in equipoise.  As such, service connection for a right knee disability and a left knee disability is warranted.  

The Veteran's May 1965 induction examination reveals that evaluation of the lower extremities was normal.  The Veteran also denied bone, joint or other deformity, as well as a "trick" or locked knee, in his report of medical history associated with this examination.  Therefore, the Veteran is presumed to have been sound at the time of enlistment.  See 38 U.S.C.A. § 1111.  

The Veteran's DD-214 confirms that he served as a parachutist during active duty.  However, there is no medical evidence of treatment for the knees during military service.  According to a November 1966 examination report, evaluation of the lower extremities was normal and the Veteran had no deformities.  Also, while the Veteran did endorse a history of bone, joint or other deformity in his report of medical history associated with this examination, he denied suffering from a "trick" or locked knee.  According to the Veteran's June 1967 separation examination, an evaluation of the lower extremities was deemed to be normal.  However, the Veteran did report a history of "trick" or locked knee in his report of medical history associated with this examination.  In the physician's summary, it was noted that the Veteran wore a knee brace in high school for football, and that there was presently no effusion, locking or buckling.  

Post-service treatment records confirm that the Veteran has current diagnoses of disabilities of the right and left knees.  An August 2006 X-ray report notes bipartite patella of the right knee.  There were also moderate hypertrophic changes of the right knee, particularly involving the articular margins of the lateral tibial plateau where there was an associated ossification within the lateral collateral ligament, indicating an old injury.  The left knee had mild hypertrophic changes, primarily involving the patellofemoral joint.  There was no joint space narrowing or effusion of either knee.  

The record contains a note dated May 2006 from a private physician with the initials J.L.W.  According to Dr. W, the Veteran suffered from osteoarthritis in the lumbosacral spine, the shoulders and the knees.  Dr. W stated that the Veteran's arthritis appeared to be aggravated by the fact that he had pre-existing damage to the joints in the lumbosacral area, shoulders, knees and other weight bearing joints.  Dr. W further opined that the Veteran's repeated exposure to trauma such as parachuting certainly would lend itself to these kind of repeated episodes of micro-trauma over a number of years.  

Dr. W submitted another statement dated January 2007.  He again stated that the Veteran had severe osteoarthritic disease secondary to trauma sustained during his military career as a paratrooper.  In October 2007, Dr. W more or less repeated his assertions of May 2006, stating that the Veteran suffered from severe disabling arthritis in the lumbosacral spine, shoulders and bilateral knees, as well as "other weight bearing joints."  Dr. W was of the opinion that the Veteran's previous exposure to repeated trauma, particularly as that which could be had from parachuting, certainly would lend itself to repeated micro-traumas over the years.  Dr. W further opined that the Veteran's arthritic complaints appeared to be directly related to these preexisting traumas.  

Upon treatment in August 2007, the Veteran reported left knee pain.  X-rays were taken in October 2007, although it is not clear from the radiology report whether X-rays were taken of both knees or just one knee.  Nonetheless, it was noted that the Veteran had a clinical history of knee pain with no trauma.  X-rays revealed slight narrowing of the knee joint compatible with degenerative changes.  The Veteran was diagnosed with an early osteoarthritis.  

The Veteran was afforded a VA examination for his knees in May 2009.  The Veteran described knee pain starting in approximately 1966 following parachute jumps.  The Veteran reported that the pain persisted off and on since service until the past few years when it became constant.  The Veteran also reported working at a meat packing plant for approximately two weeks following his separation from active duty.  However, he indicated that he had to leave this job because his knees swelled up from standing on a concrete floor all day.  The Veteran also described continued knee pain while working for a machine operator from 1967 to 1975.  However, he indicated that he did not report to VA because he had good medical insurance.  Examination revealed crepitus, effusion, tenderness and pain at rest for both knees, with right knee instability and abnormal motion as well.  The examiner diagnosed the Veteran with left knee patellofemoral degenerative joint disease and right knee lateral compartment degenerative joint disease.  The examiner opined that it was less likely as not that the Veteran's knee disorders were the result of military service.  The examiner noted that there were no knee complaints or abnormalities upon examination in 1966.  While the Veteran did report knee trouble upon separation in June 1967, the Veteran had a negative physical examination with no knee diagnosis at that time.  

The Veteran was afforded another VA examination in July 2010.  The Veteran again reported that he began to experience knee pain during military service.  He reported that these pains eventually became constant and that they became more severe in the 2000s.  The examiner diagnosed the Veteran with degenerative joint disease of the knees, bilaterally.  The examiner concluded that the question of whether or not the Veteran's bilateral knee disability manifested as a result of military service could not be answered without resort to mere speculation.  The examiner explained that based on a review of the medical records, medical literature and his clinical experience, although the Veteran had multiple parachute jumps in service, there was no evidence of chronicity of knee problems from the time of separation until the 2000s.  The examiner also noted that he reviewed the opinion of Dr. W, but that Dr. W was a gastroenterologist and did not have the Veteran's claims file available for review.  

The Veteran's claims file was referred to the July 2010 VA examiner for an additional opinion in May 2011.  However, the examiner again concluded that the question of whether the Veteran's knee disorders manifested as a result of injury or disease in service, to include repetitive parachute jumping, could not be resolved without resort to mere speculation.  The examiner noted that while the Veteran made multiple jumps in service, there was no evidence of knee dysfunction until the 2000s.  It was noted that the Veteran was in his mid-50s at this time.  The examiner also concluded that Dr. W's opinion, while holding some merit, was not based on a review of the entire claims file and fell under the realm of speculation.  This was because knee problems are quite frequent for someone of the Veteran's age, regardless of whether they had parachuted or not.  

Having considered all of the above evidence and resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection is entitled for right and left knee disabilities.  The record confirms that the Veteran was a parachutist during military service.  The Veteran has attested to knee pain in service and his report of medical history associated with his separation examination confirms that he reported knee problems at this time.  While it was noted that the Veteran wore a knee brace while playing football prior to military service, this is not clear and unmistakable evidence of a chronic preexisting knee disability.  Also, while the record does not contain evidence of knee treatment for several decades following separation from active duty, the Veteran has stated that he used his private insurance when he was employed.  An August 2006 X-ray report also suggests that findings were consistent with an old injury of the right knee.  According to Dr. W, the Veteran's arthritis is in fact consistent with repeated trauma, such as one would suffer from repeated parachute jumps.  Finally, the VA examiner of July 2010 and May 2011 was not able to determine that this disability did not manifest as a result of parachuting activities without resorting to speculation.  Therefore, the evidence of record demonstrates that service connection for right and left knee disabilities is warranted.  

The Board recognizes that the May 2009 VA examiner concluded that it was less likely as not that the Veteran's current knee disabilities manifested as a result of disease or injury during military service.  However, this opinion alone is not sufficient to demonstrate that the Veteran's knee disabilities did not manifest during active duty.  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that the Board cannot make our own independent medical determinations, and that the Board must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans, 12 Vet. App. at 30; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.  

The examiner failed to consider the Veteran's report of chronic symptomatology when offering his opinion.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  Without consideration of the Veteran's lay statements, this opinion is of less probative value than the remaining opinions of record.  

Having resolved all reasonable doubt in favor of the Veteran, the Board concludes that he is entitled to service connection for disabilities of the right and left knee.  See 38 U.S.C. § 5107(b).  The claims are granted.  

Low Back Disability

The Veteran also contends that he is entitled to service connection for a low back disability.  Again, the Veteran believes this condition manifested as a result of his work as a parachutist during military service.  As will be discussed below, the evidence of record in this case is at least in equipoise.  As such, service connection for a low back disability is warranted.  

The Veteran's May 1965 induction examination report reveals that evaluation of the spine was deemed to be normal.  No abnormalities were noted at this time, aside from pes planus.  The Veteran also denied a history of bone, joint or other deformity in his report of medical history associated with this examination.  Therefore, the Veteran is presumed to have been in sound condition at the time of enlistment.  

According to a November 1966 examination report, evaluation of the Veteran's spine was deemed to be normal.  However, the Veteran did indicate that he had trouble with his back when lifting.  He also endorsed bone, joint or other deformity in his report of medical history.  The Veteran's service treatment records reflect that he was seen for a painful low back in March 1967.  It was noted that this was secondary to physical training the previous day.  A low back strain was assigned at this time.  According to the Veteran's June 1967 separation examination, an evaluation of the spine was normal.  However, the Veteran did endorse having recurrent back pain in his report of medical history.  Specifically, it was noted that the Veteran had back pain if he lifted too much.  

Post-service treatment records confirm that the Veteran currently suffers from a back disability.  According to a July 2003 VA outpatient treatment record, the Veteran suffered from chronic low back pain.  This is the first medical evidence of a back disability of record.  

The Veteran was afforded a VA examination of the spine in January 2006.  The Veteran reported chronic pain in the lumbosacral region.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine.  The examiner indicated that without records revealing the Veteran to have been treated for lumbar spine conditions in the years immediately following his military service, the issue of etiology could not be resolved without resort to mere speculation.  

The record also contains a note dated May 2006 from a private physician with the initials J.L.W.  According to Dr. W, the Veteran suffered from osteoarthritis in the lumbosacral spine, the shoulders and the knees.  Dr. W stated that the Veteran's arthritis appeared to be aggravated by the fact that he had pre-existing damage to the joints in the lumbosacral area, shoulders, knees and other weight bearing joints.  Dr. W further opined that the Veteran's repeated exposure to trauma such as parachuting certainly would lend itself to these kind of repeated episodes of micro-trauma over a number of years.  

According to a July 7, 2006 X-ray report, the lumbar vertebral bodies were of normal height and alignment.  The Veteran was diagnosed with moderate disc space narrowing at L1-2 and L3-4 with slight disc space narrowing at L4-5.  There was also mild associated marginal osteophyte formation.  

Dr. W submitted another statement dated January 2007.  He again stated that the Veteran had severe osteoarthritic disease secondary to trauma sustained during his military career as a paratrooper.  In October 2007, Dr. W more or less repeated his assertions of May 2006, stating that the Veteran suffered from severe disabling arthritis in the lumbosacral spine, shoulders and bilateral knees, as well as "other weight bearing joints."  Dr. W was of the opinion that the Veteran's previous exposure to repeated trauma, particularly as that which could be had from parachuting, certainly would lend itself to repeated micro-traumas over the years.  Dr. W further opined that the Veteran's arthritic complaints appeared to be directly related to these preexisting traumas.  

The Veteran was afforded another VA examination of the spine in July 2010.  The Veteran reported that during military service he took part in more than 30 jumps.  The examiner diagnosed the Veteran with degenerative disc disease and osteoarthritis of the lumbosacral spine.  Regarding the question of whether it was at least as likely that this condition manifested as a result of disease or injury during military service, the examiner indicated that he could not resolve this issue without resorting to speculation.  He explained that while the Veteran had multiple parachute jumps during service, there was no evidence of chronicity of a back condition from the time of separation until the 2000s.  The examiner also opined that while Dr. W stated in his letter that there "may" be a possibility of a relationship, he felt it was less likely than not that there was.  The examiner noted that Dr. W was a gastroenterologist and that his experience as a neurologist was greater for this type of problem.  Also, the examiner noted that Dr. W did not have the claims file to make an opinion.  

The Veteran's claims file was forwarded to the July 2010 VA examiner in May 2011 for an additional opinion.  Specifically, the examiner was asked to again opine as to whether it was at least as likely as not that the Veteran's low back disorder manifested as a result of in-service disease, injury or trauma, to include repetitive parachute jumping.  Again, however, the examiner indicated that he was unable to resolve this issue without resorting to mere speculation.  The examiner explained that while the Veteran had asserted continuity of symptomatology, there was no evidence of a low back disorder from the time of separation until the early 2000s.  In fact, the examiner indicated that the Veteran reported in September 2004 that he injured his back in March 2003 in a work-related accident (as will be discussed in the following paragraph, this assertion on the part of the examiner is in error).  The examiner reviewed the evidence of record and concluded that there did not appear to be a back condition prior to this incident.  The examiner conceded that Dr. W's opinions did in fact hold some merit.  However, the examiner noted that Dr. W did not have the claims file and that his opinions would fall under the speculation category.  The examiner explained that low back problems are frequent at the Veteran's age of 60 and that degenerative disc disease and degenerative joint disease were common in someone of this age whether or not they had parachuted.  Finally, the examiner called into question the reliability of Dr. W's opinions since he failed to mention the supposed work injury of 2003.  

The above opinion is of questionable reliability.  The examiner relied in part on the fact that the Veteran reported injuring his back in March 2003 in a work-related accident during private treatment in September 2004.  However, this is not correct.  A review of the September 2004 record reveals that the Veteran reported injuring his right shoulder in a work-related accident, and that he did "this back in March 2003."  The Veteran was not stating that he injured "his back in March 2003." A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Regardless of the deficiencies noted in May 2011, the evidence of record demonstrates that service connection is warranted in this case.  The record confirms that the Veteran was a parachutist during military service and that he complained of back pain during active duty and at the time of separation.  While the record contains no further evidence of back symptomatology until 2003, the Veteran has repeatedly asserted that he suffered from chronic symptomatology involving the back since his separation from active duty.  Again, lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  See Buchanan, 451 F.3d at 1336 (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  Finally, the Veteran's private physician has repeatedly related the Veteran's back disability to his duties as a parachutist during military service.  None of the VA examiners of record have been able to offer an opinion that this disability is not related to military service without resorting to mere speculation.  As such, when affording the Veteran the full benefit of the doubt, service connection for a back disability is warranted.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a back disability is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  

Right and Left Shoulder Disabilities

Finally, the Veteran contends that he is entitled to service connection for disabilities of the right and left shoulders.  The Veteran has again related these to his duties as a parachutist during military service.  However, as outlined below, the preponderance of the evidence of record demonstrates that right and left shoulder disabilities did not manifest during, or as a result of, active military service.  

The Veteran's May 1965 enlistment examination report reveals that an evaluation of the upper extremities was normal.  No abnormalities were noted aside from pes planus, and the Veteran denied suffering from a painful or "trick" shoulder in his report of medical history associated with this examination.  As such, the Veteran is presumed to have been in sound condition at the time of enlistment.  

According to a May 1966 in-service treatment record, the Veteran was experiencing pain in his right shoulder following a jump the previous day.  A diagnosis of muscle strain was assigned at this time.  The record also contains a right shoulder X-ray.  The date of this X-ray is not clear.  However, it was noted that while the Veteran was being examined for a questionable rotator cuff separation, there were no significant abnormalities noted upon imaging.  A subsequent examination performed in November 1966 also found an evaluation of the upper extremities to be normal.  While the Veteran did endorse a history of bone, joint or other deformity in his report of medical history associated with this examination, he also denied having a painful or "trick" shoulder at this time.  According to the Veteran's June 1967 separation examination, an evaluation of the upper extremities was normal.  The Veteran again denied having, or ever having had, a painful or "trick" shoulder in his report of medical history associated with this examination.  The Veteran also denied any bone, joint or other deformity at this time.  Therefore, there is no evidence of chronic shoulder symptomatology during active military service.  

Post-service medical records also suggest that the Veteran did not suffer from a chronic shoulder disability following his separation from active duty.  The first evidence pertaining to either shoulder is a March 1999 X-ray report.  This indicates that the Veteran had no evidence of fracture or dislocation, and only minimal osteoarthritis was evident.  Subsequently, in July 2003, the Veteran reported suffering from bilateral shoulder stiffness for many months.  

According to a September 2004 private treatment report, the Veteran was referred for a right shoulder problem.  The Veteran reported that he injured his right shoulder back in March 2003 in a work-related accident.  A December 2004 private record also notes that the Veteran was suffering from left shoulder pain.  The Veteran stated that he felt like he injured his left shoulder in August 2004.  Neither of these records suggests that the Veteran's shoulder pain had existed since a chronic disability incurred more than three decades earlier.  

The Veteran was afforded a VA examination of the right shoulder in January 2006.  The Veteran described a chronic aching pain deep in the right shoulder.  Examination revealed some bony hypertrophy of the acromioclavicular joints bilaterally, with no swelling, heat, redness, tenderness or joint effusion in either shoulder.  The examiner diagnosed the Veteran with right acromioclavicular arthritis.  The examiner opined that it was unlikely that this condition was caused by injury in the military.  The examiner noted that there was no indication of arthritis on X-rays in the military or in the years immediately following discharge from service.  The examiner also diagnosed the Veteran with right rotator cuff tear of the supraspinatus tendon and right long head biceps that was not likely caused by injury or events occurring in the military.  

The record also contains a note dated May 2006 from a private physician with the initials J.L.W.  According to Dr. W, the Veteran suffered from osteoarthritis in the lumbosacral spine, the shoulders and the knees.  Dr. W stated that the Veteran's arthritis appeared to be aggravated by the fact that he had pre-existing damage to the joints in the lumbosacral area, shoulders, knees and other weight bearing joints.  Dr. W further opined that the Veteran's repeated exposure to trauma such as parachuting certainly would lend itself to these kind of repeated episodes of micro-trauma over a number of years.  

An August 2006 X-ray of the left shoulder revealed moderately marked hypertrophic degenerative changes involving the Leni, head of the humerus and acromioclavicular joint.  There was also spear displacement of the head of the humerus with some probable narrowing of the shoulder joint.  This displacement was noted to suggest impingement.  It was also noted that there was evidence of osteoarthritis, but that the degree of arthritis was unusual for the shoulder.  As such, it was noted that other possibilities should be considered.  The radiologist questioned whether there was a history of repetitive trauma, neurotrophic arthritis, or hemochromatosis.  

Dr. W submitted another statement dated January 2007.  He again stated that the Veteran had severe osteoarthritic disease secondary to trauma sustained during his military career as a paratrooper.  In October 2007, Dr. W more or less repeated his assertions of May 2006, stating that the Veteran suffered from severe disabling arthritis in the lumbosacral spine, shoulders and bilateral knees, as well as "other weight bearing joints."  Dr. W was of the opinion that the Veteran's previous exposure to repeated trauma, particularly as that which could be had from parachuting, certainly would lend itself to repeated micro-traumas over the years.  Dr. W further opined that the Veteran's arthritic complaints appeared to be directly related to these preexisting traumas.  

During VA outpatient treatment in August 2007, the Veteran complained of left shoulder pain for many years.  It was also noted that surgery had been performed on the right shoulder in 2005.  X-rays of the left shoulder taken in October 2007 revealed marked degenerative joint disease of the left shoulder with marked narrowing of the acromioclavicular joint and glenohumeral joint.  

The Veteran was subsequently afforded another VA examination of the left shoulder in May 2009.  The Veteran reported that he suffered an injury to his left shoulder during a parachute jump around 1966 and that he had suffered from intermittent trouble ever since.  Examination revealed crepitus, tenderness, pain at rest, weakness, and guarding of movement.  X-rays revealed marked degenerative joint disease of the left shoulder with marked narrowing of the acromioclavicular joint and glenohumeral joint.  The examiner opined that it was less likely as not that this disability was the result of disease or injury, particularly parachute jumping, during service.  The examiner noted that the service treatment records referenced a right should injury due to parachute jumping, but the records were silent regarding the left shoulder.  

The Veteran was afforded another VA examination of the shoulders in July 2010.  The Veteran reported that he began having pain in his shoulders during military service and that these pains eventually became constant and more severe in the 2000s.  The examiner diagnosed the Veteran with degenerative joint disease of the shoulders, bilaterally.  The examiner opined that it was less likely as not that the Veteran's bilateral shoulder disorder was caused by or a result of disease or injury, particularly parachute jumping, during military service.  Based on a review of the medical records, the medical literature, and his own clinical experience, the examiner was unable to find any evidence of a chronic shoulder problem in service or for the years following separation.  In fact, the examiner noted that there were no records of this condition from separation until the 2000s.  

X-rays of the left shoulder were again taken in December 2010.  These revealed severe arthritic changes at the glenohumeral and acromioclavicular articulations with evidence of impingement.  There were no fractures or dislocations or abnormal periarticular calcifications.  The examiner diagnosed the Veteran with advanced degenerative osteoarthritic changes with no evidence of dislocation.  

The Veteran's claims file was forwarded to the July 2010 VA examiner in May 2011 for an additional opinion.  The examiner again concluded that it was less likely as not that the Veteran's bilateral shoulder condition manifested as a result of injury or trauma during military service, to include repetitive parachute jumping.  The examiner explained that while the Veteran reported continuity of symptomatology, this was not substantiated by the record.  There was no evidence of continued shoulder problems following separation.  While the Veteran did injure his right shoulder in 1967, there was no evidence to suggest that this was a chronic condition.  Furthermore, the examiner opined that it was very unlikely that this isolated event in service would have led to the Veteran's ultimate right shoulder surgery.  The examiner concluded that it was more likely that the Veteran's shoulder conditions were related to the 35 years following separation from active duty.  The Veteran asserted in December 2004 that he injured his right shoulder in August 2004 and there was no evidence of an injury prior to that date.  Finally, responding to the letters of Dr. W, the examiner noted that a shoulder was not a weight bearing joint and it was unlikely that parachute jumping would produce trauma on such a joint.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for disabilities of the right or left shoulder.  The Veteran's service treatment records fail to reflect that he suffered from a chronic disability of either shoulder during military service.  While there is evidence of a right shoulder injury, the record does not contain follow-up treatment and the Veteran denied any shoulder symptomatology during subsequent examinations.  This suggests that this was an acute and transitory injury, resolving prior to separation from active duty.  

The Board recognizes that the Veteran has repeatedly asserted that he suffered from shoulder pain during military service and chronic symptomatology since that time.  However, while the Veteran is certainly competent to provide such a statement, the Board does not find it to be credible.  In September 2004, the Veteran reported injuring his right shoulder in March 2003 at work.  He made no mention of a preexisting injury since military service.  Likewise, in December 2004, the Veteran asserted that he felt like he injured his left shoulder in August 2004.  Finally, the Veteran himself denied shoulder symptomatology upon examination in 1966 and 1967.  Such statements on the part of the Veteran greatly call into question his current assertions that he suffered injuries to both shoulders in the 1960s and that he has suffered from chronic symptomatology since that time.  It was not until after the Veteran filed a claim seeking VA compensation that he began to assert that he suffered from a chronic shoulder disability during military service.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that personal interest may affect the credibility of the evidence).  The Board finds the statements made at the time of separation from active duty, rather than his recollections asserted more than 30 years later, to be more reliable.  As such, the Board does not find the Veteran's recent assertions of chronic symptomatology to be credible.  

In addition to the above, the VA examiners of record have consistently concluded that it was less likely as not that the Veteran's shoulder disabilities manifested during military service, in light of the fact that there was no evidence of a chronic shoulder disability during military service, and, that the shoulders are nonweight-bearing joints unlikely to be injured by parachuting.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for disabilities of the right or left shoulders.  

The Board has considered the opinions of Dr. W relating the Veteran's shoulder disabilities to military service.  As already noted, it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  From reviewing Dr. W's opinions, it is apparent that he was not made aware of the fact that the Veteran actually reported injuring his right shoulder at work in 2003 and his left shoulder in 2004.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This evidence is extremely relevant in this case, as it greatly calls into question the credibility of the Veteran's more recent reports of pain since military service.  Since Dr. W was not made aware of the Veteran's intervening injuries, his opinion that the Veteran's disability manifested during military service is not probative.  

Furthermore, the Board recognizes that the Veteran was found to have minimal osteoarthritis of the left shoulder in March 1999 - prior to the dates of his reported injuries of 2003 and 2004.  However, the mere presence of minimal osteoarthritis does not in and of itself demonstrate entitlement to service connection.  There is still no evidence of a left shoulder injury during military service.  Also, the Veteran denied shoulder symptomatology upon separation from active duty.  Finally, while the Veteran is now claiming chronic left shoulder symptomatology, the Board has already explained why this assertion is not credible.  Therefore, as there is no credible evidence of record linking minimal osteoarthritis, discovered in 1999, to an undocumented injury during military service, the preponderance of the evidence of record demonstrates that service connection is not warranted for a shoulder disability.  

Finally, the Board has considered an excerpt submitted by the Veteran from a study performed by the Department of Preventive Medicine and Biometrics in 2002.  According to this study, members of the 82nd Airborne Division, starting in April 1996, experienced injury rates of 6.8 percent per solider per month for traumatic injury and 2.4 percent for overuse injury.  However, while the Board has considered this report, it is of little probative value to the Veteran's claim.  The mere fact that members of the 82nd Airborne, serving some three decades after the Veteran's separation from active duty, have suffered injuries in no way establishes that the Veteran now suffers from chronic disabilities of the shoulders incurred during military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to service connection for disabilities of the right and left shoulders must be denied.


ORDER

Service connection for a right knee disability is granted.  

Service connection for a left knee disability is granted.  

Service connection for a back disability is granted.  

Service connection for a right shoulder disability is denied.  

Service connection for a left shoulder disability is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


